


Exhibit 10.3


LNG LEASE AGREEMENT


This LNG LEASE AGREEMENT (the “Agreement”) is effective as of September 30, 2011
(the “Effective Date”) by Cheniere Marketing, LLC, a Delaware limited liability
company with its principal offices located at 700 Milam Street, Suite 800,
Houston, Texas (“LESSOR”), and Cheniere Energy Investments, LLC, a Delaware
limited liability company with its principal offices located at 700 Milam
Street, Suite 800, Houston, Texas (“LESSEE”). LESSOR or LESSEE may be referred
to herein individually as a “Party”, and together as the “Parties”.


WHEREAS, LESSOR is engaged in the business of procuring cargoes of liquefied
natural gas (“LNG”) from multiple international suppliers for delivery to LNG
regasification terminals;


WHEREAS, LESSEE has the right from Sabine Pass LNG, L.P. to utilize that certain
LNG terminal located on the Sabine Neches Waterway in Cameron Parish, Louisiana
(the “Terminal”); and


WHEREAS, LESSEE from time to time desires to lease LNG for certain purposes
required for the operation of the Terminal, and LESSOR desires to lease such LNG
to LESSEE.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, LESSOR and LESSEE agree as follows:


1.
Lease of LNG. Pursuant to the terms of this Agreement, LESSEE may request, and
LESSOR shall provide, LNG for use at the Terminal for the purposes set forth in
Paragraph 2 (“Lease LNG”). Requests for Lease LNG shall be made to LESSOR
pursuant to Paragraph 3 of this Agreement. Payment for the use of Lease LNG
shall be made pursuant to Paragraph 14 of this Agreement.



2.
Permitted Uses of Lease LNG. LESSEE shall be permitted to cause Lease LNG to be
used for the purposes of equipment cool down and thermal stabilization of the
Terminal. LESSEE shall be permitted to cause Lease LNG to be regasified
naturally as a result of the cooldown and thermal stabilization process. LESSEE
shall also be permitted to allow a portion of Lease LNG to be consumed as
process fuel. All remaining Lease LNG shall be returned to LESSOR (a) in the
form of regasified LNG pursuant to Paragraph 11, and LESSEE shall cause all such
Lease LNG to be redelivered to LESSOR at any point of interconnection between
the Terminal and an interstate natural gas transmission pipeline (the “Delivery
Point”), as may be specified from time to time by LESSOR or (b) in the form of
LNG pursuant to Paragraph 3. In the event that any Lease LNG is lost, the
provisions of Paragraph 12 shall apply.



3.
Requests for LNG. LESSEE shall have the right from time to time to request that
LESSOR provide LNG for use at the Terminal pursuant to the terms of this
Agreement. LESSOR shall obtain market quotations for the acquisition and
delivery of LNG along with information relating to delivery dates, quantity,
quality and cost. LESSEE shall choose the LNG LESSEE desires to lease from
LESSOR, and shall execute a Lease Confirmation in substantially the form set

--------------------------------------------------------------------------------




forth in Exhibit A. At any time, LESSOR may request that LESSEE return Lease LNG
to LESSOR by providing written notice of such request to LESSEE. LESSEE may
agree to such request by providing written notice of such agreement to LESSOR
within five business of receipt of LESSOR's request. If LESSEE does not provide
notice of such agreement, LESSEE shall be deemed to have declined LESSOR's
request. If LESSEE agrees to return Lease LNG to LESSOR, LESSOR shall pay to
LESSEE any Lease Fee previously paid by LESSEE to LESSOR with respect to such
LNG. Once returned to LESSOR, such LNG shall no longer be Lease LNG.


4.
Acquisition of LNG. Upon receipt by LESSOR of a duly executed Lease Confirmation
by LESSEE, LESSOR shall use commercially reasonable efforts to purchase and
cause such LNG to be delivered to the Terminal or transferred in-tank to LESSOR.
Once purchased and scheduled for delivery by LESSOR or transferred in-tank to
LESSOR, LNG acquired pursuant to this Paragraph 4 shall become “Lease LNG”. Upon
the delivery of such Lease LNG to the Terminal, LESSEE shall have the custody
and use of the Lease LNG pursuant to Paragraph 2 of this Agreement. Unless
otherwise stated herein, title to such Lease LNG shall at all times remain with
LESSOR. LESSOR hereby grants to LESSEE a first-priority purchase-money security
interest in and to the Lease LNG, which shall be automatically removed and
extinguished, without further action of the Parties, with respect to any of the
Lease LNG (a) at the time that the resulting regasified LNG is redelivered to
LESSOR as part of the Redelivery Quantity (as defined below) or (b) such Lease
LNG is returned to LESSOR pursuant to Paragraph 3 of this Agreement.



5.
Acquired LNG. The LNG specified in Exhibit B has been previously requested by
LESSEE, acquired by LESSOR, and has been leased by LESSEE pursuant to the terms
of this Agreement



6.
Lease Payment. LESSEE shall pay LESSOR for Lease LNG the amount set forth
therefor on the applicable Lease Confirmation (the “Lease Fee”). All payments
arising hereunder shall be made according to the provisions of Paragraph 14.



7.
Receipt of LNG. LESSEE agrees to cause to be provided, at its sole cost and
expense, any and all terminal services that may be required for the unloading,
storage, and regasification of any full or partial LNG delivery containing Lease
LNG.



8.
LNG Price Risk Management Activities. Upon request of LESSOR, LESSEE agrees to
fund the price risk management activities described in Paragraph 9 at no cost to
LESSOR. Such funding shall include, without limitation, the cost of financing
and funding of settlements and of any initial, variation, or maintenance margin,
that may be required for the financial hedging of Lease LNG or the physical sale
of regasified Lease LNG, and the costs associated with securing downstream
services for the transportation and storage of regasified Lease LNG prior to
final sale.



9.
Hedging of Price Risk. Upon request of, and at the final discretion of, LESSEE,
LESSOR agrees to design strategies and to enter into commercially reasonable
price risk hedges using financial derivatives, physical sales agreements,
pipeline transportation, and other agreements




2

--------------------------------------------------------------------------------




usual and customary in the natural gas marketing business to mitigate the price
risk of Lease LNG which are available to and at the disposal of LESSOR. LESSOR
agrees to review its price risk mitigation plans with LESSEE periodically, but
in any case prior to entering into material transactions for the mitigation of
price risk hereunder, as such plans may be modified from time to time. LESSOR
shall use brokerage agreements, transportation contracts, physical and financial
master agreements, and other enabling agreements in its portfolio in the
execution of price risk management strategies hereunder.


10.
Inventory Policy. The Parties agree that for the purposes of tracking the
quantity of Lease LNG hereunder, and for allocating the proceeds of price risk
management strategies, LESSOR shall utilize its “Entegrate” position management
system, and shall track inventory additions and sales using a “first-in,
first-out” inventory policy, on the basis of the date of delivery of Lease LNG.
At all times during the term of this Agreement, LESSEE shall be entitled to
examine reports produced by the “Entegrate” system, but in all cases the
“Entegrate” system shall be the system of record for all transactions undertaken
hereunder.



11.
Regasification of Lease LNG. Pursuant to the permitted uses of Lease LNG set
forth in Paragraph 2, LESSEE shall have the right from time to time to specify
that LESSOR receive quantities of regasified Lease LNG from LESSEE. In order to
establish the quantity of Lease LNG to be delivered to LESSOR (“Redelivery
Quantity”) for each day of an ICE Next Day Period, LESSEE shall nominate to
LESSOR, by no later than the Nomination Deadline, the Redelivery Quantity which
LESSEE desires to deliver to LESSOR for each day of the ICE Next Day Period. The
quantity of regasified Lease LNG set forth in LESSEE's nomination given by the
Nomination Deadline for an ICE Next Day Period shall be the Redelivery Quantity
for each Day of the ICE Next Day Period. By no later than the first day of each
month during the ICE Next Day Period, LESSEE shall give LESSOR an estimate of
the Redelivery Quantity that LESSEE expects to have available for delivery
hereunder during each day of the month. Each such estimate will be updated
throughout the month as LESSEE has better information and if the Redelivery
Quantity is expected to change materially from the prior estimate. For the
purposes of this paragraph, the term: “ICE” means Intercontinental Exchange,
Inc.; “ICE Trading Platform” means the electronic trading platform owned or
operated by ICE on which participants may trade natural gas; “ICE Next Day
Period” means a day or group of consecutive days on which natural gas can be
bought and sold, and delivered, under transactions entered into by participants
on the related Next Day Trading Day utilizing the ICE Trading Platform, as such
day or group of days are established by ICE from time to time; “Next Day Trading
Day” means the day on which ICE permits participants, utilizing the ICE Trading
Platform, to actually enter into transactions involving the sale of natural gas
for delivery during an ICE Next Day Period; and “Nomination Deadline” shall mean
7:30 a.m., Central Time in Houston, Texas, on the Next Day Trading Day
pertaining to the applicable ICE Next Day Period.



12.
Loss of Lease LNG. In the event that Lease LNG is irretrievably lost and cannot
be redelivered to LESSOR, or is consumed at the Terminal as process fuel, LESSEE
shall be obligated to bear the cost of such lost Lease LNG. In the event of a
loss of Lease LNG, LESSEE shall notify LESSOR and shall compensate LESSOR for
all reasonable and documented costs of such lost Lease LNG pursuant to Paragraph
14. Title to all lost Lease LNG shall pass from LESSOR to




3

--------------------------------------------------------------------------------




LESSEE at the time that a loss is determined.


13.
Proceeds from the Sale of Regasified Lease LNG. Upon the redelivery of
regasified Lease LNG hereunder by LESSEE to LESSOR pursuant to Paragraph 11,
LESSOR shall sell such Redelivery Quantity and remit the proceeds from such
sales as provided herein. LESSOR shall offset against the Lease Fee: (i) the
actual sales proceeds received by LESSOR in reselling the Redelivery Quantity
(including proceeds derived from the sale of liquids), determined by LESSOR in
good faith; minus (ii) all third party costs incurred by LESSOR in respect to
the receipt, delivery, and resale of the Redelivery Quantity to LESSOR's resale
customers, including, without limitation, costs of conditioning and costs of
transportation of the Redelivery Quantity, including fuel and shrinkage (“Net
Proceeds”). Any volumetric charges will be converted to a dollar basis in
accordance with standard industry practice. LESSEE shall be responsible to
LESSOR for any amounts that LESSOR is required to pay its resale customers, or
any incremental costs incurred by LESSOR in keeping its resale customers whole,
in either case arising as a result of LESSEE delivering to LESSOR on any day
less than the Redelivery Quantity for any reason, including any Event of Force
Majeure (as defined below) that may occur upstream of the Delivery Point. Any
such amounts owed by LESSEE hereunder shall be credited against the Net
Proceeds. LESSOR shall use commercially reasonable efforts to include force
majeure terms in its resale contracts similar to those set forth in Paragraph
16.



14.
Payments. Payment of the Lease Fee, less any offset made pursuant to Paragraph
13, plus any costs of lost Lease LNG incurred pursuant to Paragraph 12, plus any
price risk management costs incurred by LESSOR pursuant to Paragraph 8 shall be
made by LESSEE to LESSOR at such time as the board of managers of LESSEE
determines in good faith that it has sufficient liquidity (after considering
LESSEE'S proposed business plans and anticipated expenses) to make such payment,
in whole or in part.



15.
Notices and Other Matters. Any demand, statement, or notice required or
permitted under this Agreement shall be in writing and delivered in person or by
courier service or by any electronic means of transmitting written
communications which provides written confirmation of complete transmission, and
addressed to the individual or department identified below, subject to either
party changing its notice and contact information by prior written notice to the
other party. Payments shall be sent by wire transfer or ACH to the designated
account, or any different account set forth in an invoice, or if no account is
specified, by check to the specified address for payment.






4

--------------------------------------------------------------------------------




LESSOR:
 
 
 
 
 
General
 
Payments
 
 
 
Cheniere Marketing, LLC
 
Bank: JPMorgan Chase, Houston, TX
700 Milam St.., Suite 800
 
ABA: 021000021
Houston, TX 77002
 
Account No.: 716483896
 
 
For credit to: Cheniere Marketing, LLC
LESSEE:
 
 
 
 
 
Cheniere Energy Investments, LLC
 
Bank: JPMorgan Chase, Houston, TX
700 Milam St., Suite 800
 
ABA: 021000021
Houston, TX 77002
 
Account No.: 826080426
Attn: President
 
For credit to: Cheniere Energy Investments, LLC

            
    


16.
Event of Force Majeure. Non-performance of any obligation hereunder, other than
the obligation to pay amounts due hereunder, shall be excused if prevented, in
whole or part, by an occurrence of an Event of Force Majeure, but only for so
long as performance is prevented by such Event of Force Majeure. The Party
claiming excuse shall promptly advise the other Party of such Event of Force
Majeure with full particulars and shall seek to remedy the occurrence with all
reasonable dispatch by taking all measures that are commercially reasonable
under the circumstances. The term “Event of Force Majeure” shall mean any event
beyond the reasonable control of the Party claiming excuse, including, without
limitation, any event or occurrence involving an act of God; strikes, lockouts,
or other industrial disturbances; wars; insurrections, riots, or other civil
disturbances; landslides; lightning; earthquakes; fires; storms; hurricanes or
threats of hurricanes; floods; governmental restraints or orders; failure,
interruption, or curtailment of transportation or shipping; breakdown or damage
to the equipment, machinery, or facilities at the Terminal or with respect to
pipelines, ships, or tugs; delays or interruptions caused by pilots or
governmental authorities having jurisdiction over the Terminal or the associated
harbor; and any other event or occurrence beyond the reasonable control of the
Party claiming excuse and not caused by the negligence of such Party.
Notwithstanding anything herein to the contrary, the settlement of strikes,
lockouts, or other industrial disputes shall be entirely within the discretion
of the Party experiencing such situations, and nothing herein shall require such
Party to settle industrial disputes by yielding to demands made on it when it
considers such action inadvisable.



17.
Notice of Event of Force Majeure. The Party whose performance is prevented by an
Event of Force Majeure must provide notice to the other party. Initial notice
may be given orally; however, written notice with reasonably full particulars of
the Event of Force Majeure is required as soon as reasonably possible. Upon
providing written notice of the Event of Force Majeure to the other Party, the
affected Party will be relieved of its obligation, from the onset of the Event
of Force Majeure, to make or accept delivery of the Redelivery Quantity or Lease
LNG, as




5

--------------------------------------------------------------------------------




applicable, to the extent affected by and for the duration of the Event of Force
Majeure, and neither Party shall be deemed to have failed in such obligations to
the other during such Event of Force Majeure.


18.
Governing Law. This agreement shall be governed by, enforced, and construed in
accordance with the laws of the state of Texas excluding any conflicts of law
principles thereof. The Parties hereby irrevocably waive their right to a jury
trial to the fullest extent permitted by law.



19.
Setoff. Neither Party shall have the right to setoff any amounts due from or
owed to it hereunder against any amounts due from or owed to it under contracts
between the Parties other than this Agreement.



20.
Entire Agreement and Amendments. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof. No promises,
agreements, or warranties not specifically set forth in this Agreement will be
deemed to be a part hereof, nor will any alteration, amendment, or modification
hereof be effective unless confirmed in writing.



21.
No Third Party Beneficiaries. Nothing in this Agreement shall be otherwise
construed to create any duty to, or standard of care with reference to, or any
liability to, any person other than a Party to this Agreement.



22.
Counterpart Execution. This Agreement may be executed in any number of
counterparts, and each such counterpart shall be deemed an original Agreement
for all purposes; provided, however, that no Party shall be bound to this
Agreement unless and until both Parties have executed a counterpart. Any
documents to be provided by a Party to the other Party hereunder may sent by
fax, PDF, or other electronic means capable of being received by the intended
recipient, and each shall be considered to be an original of the document.



23.
Term and Termination. This Agreement shall become effective on the Effective
Date and, unless terminated earlier pursuant to the other provisions hereof,
shall remain in full force and effect until August 30, 2021 (“Term”). Either
Party may terminate this Agreement during the Term upon ten (10) days prior
written notice; provided, however, that this Agreement will not terminate until
any outstanding obligations remaining under this Agreement have been
satisfactorily fulfilled by the Parties hereto.



24.
Consequential Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
PUNITIVE, INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES ARISING FROM
ITS PERFORMANCE OR FAILURE TO PERFORM HEREUNDER.








6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
originals.


LESSEE
 
LESSOR
CHENIERE ENERGY INVESTMENTS, LLC
 
CHENIERE MARKETING, LLC
 
 
 
 
 
By:
/s/ R. Keith Teague
 
By:
/s/ Davis Thames
Name:
R. Keith Teague
 
Name:
Davis Thames
Title:
President
 
Title:
President














7

--------------------------------------------------------------------------------




EXHIBIT “A”
FORM OF LEASE CONFIRMATION


This LEASE CONFIRMATION sets forth the relevant facts concerning the lease of
LNG pursuant to the terms of the certain LNG LEASE AGREEMENT entered into on
September 30, 2011 by and between LESSEE and LESSOR. Capitalized terms used but
not defined herein shall have the definition set forth therein.
1.    Projected delivery date:
2.    LNG vessel (if known / if applicable):
3.    Source country of origin:
4.    Seller:
5.    Projected quantity (MMBtu):
6.    Projected HHV (Btu/scf):
7.    Cost:


LESSEE agrees to lease the LNG described above upon delivery at the Terminal
pursuant to the terms of the Agreement.
 
 
LESSEE
 
 
 
CHENIERE ENERGY INVESTMENTS, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 

Acknowledged and accepted:
LESSOR
 
CHENIERE MARKETING, LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 







--------------------------------------------------------------------------------




EXHIBIT “B”


LNG PURCHASED ON BEHALF OF LESSEE BY LESSOR TO BE MADE SUBJECT TO THIS AGREEMENT


Seller
Transaction Date
Projected LNG Quantity (MMBtu)
Projected Transfer Date
Total Gas & Power North America, Inc.
8/18/2011
1,000,000


8/30/2011
Chevron U.S.A. INC. by and through its Division Chevron Global Gas
8/17/2011
1,000,000


10/25/2011









